DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are present for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,138,120. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teaches [cited as line numbers in the parentheses] the instant claims as follows:
As per claim 1:
The patent claim 1 teaches memory system [line 1] comprising: a first memory module including one or more first volatile memories [lines 2-3]; a second memory module including one or more second volatile memories, one or more non-volatile memories and a module controller [lines 4-6]; and a memory controller coupled to the first and second memory modules through second and third control buses [lines 7-9] and configured to electrically couple the second control bus to the third control bus in a backup operation for backing up data of the first volatile memories in the first memory module to the non-volatile memories in the second memory module [lines 10-16; the module controller in conjunction with the switch array to couple the second control bus to the third control bus in the backup operation; wherein the memory controller instruct backup operation to the module controller ( see the specification para. 00204); accordingly, the memory controller is configured to couple the second control bus to the third control bus in a backup operation].
Each of the claimed limitations in the instant claim 1 is taught by the patent claim 1.  Accordingly, the instant claim 1 is anticipated by the patent claim 1.
For claims 2-21:
Similarly to claim 1, the claimed limitations in claims 2-21 can also be founded in the patent claim 2-18.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,474,378. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teaches [cited as line numbers in the parentheses] the instant claims as follows:
As per claim 1:
The patent claim 1 teaches memory system [line 1] comprising: a first memory module including one or more first volatile memories [lines 3-5]; a second memory module including lines 6-9]; and a memory controller coupled to the first and second memory modules through second and third control buses [line 2] and configured to electrically couple the second control bus to the third control bus in a backup operation for backing up data of the first volatile memories in the first memory module to the non-volatile memories in the second memory module [lines 26-29].
The patent claim 1, however, does not teach that the second memory module includes one or more second volatile memories and a module controller.
Still, the patent claims 5 and 7, teaches that the second memory module further comprise one or more second volatile memories and a module controller.
Accordingly, it would have been obvious to one having ordinary skill in the art to come up with the memory system of the instant claim 1 using the teaching of the patent claims 1, 5 and 7 as a guideline.

For claims 2-21:
Similarly to claim 1, the claimed limitations in claims 2-21 can also be founded in the patent claim 2-18.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1:
 Line 8, should --,respectively—be insert right after “buses” so as to clearly point out exactly how the buses are connected.  This is because there can be more than one interpretation for the phrase “a memory controller coupled to the first and second memory modules through second and third control busses”.
For claims 2-21:
The claims are also rejected as including the deficiency in the independent claim 1.

Allowable Subject Matter
There is no prior art of record can be used to reject the claims.  However, the patentability of the claims will be determined when the issues regarding obvious-type double patenting and 35 USC 112(b) are resolved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukazawa et al., US 2012/0089796, teaches that a second memory module having an interface capable of connecting to an interface between a memory controller and a volatile memory module during a backup operation [see claim 14].
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137